 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA

 7

 8    JAMES W. MILLNER,                                 Case No. 1:16-cv-01209-LJO-SAB (PC)
 9                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
10           v.                                         PLAINTIFF’S MOTION TO AMEND
                                                        COMPLANT
11    DR. WOODS, et al.,
                                                        (ECF Nos. 40, 51)
12                       Defendants.
13

14          Plaintiff James W. Millner is a state prisoner proceeding pro se and in forma pauperis in

15   this civil rights action pursuant to 42 U.S.C. § 1983. This case proceeds on Plaintiff’s claim for

16   deliberate indifference to a serious dental need in violation of the Eighth Amendment against

17   Defendants Woods and Hashem. (ECF Nos. 8, 9.) This matter was referred to a United States

18   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On September 24, 2018, Plaintiff filed a motion to amend the complaint to add Dr.

20   Napoles as a defendant in this action. (ECF No. 40.) On February 8, 2019, the Magistrate Judge

21   issued findings and recommendations that Plaintiff’s motion to amend the complaint be denied.

22   (ECF No. 51.) The findings and recommendations were served on the parties and contained

23   notice that any objections thereto were to be filed within twenty-one (21) days after service of the

24   findings and recommendations. Id. at 6. More than twenty-one days have passed since the

25   findings and recommendations were served and no objections have been filed.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the Court finds that the

28   Magistrate Judge’s findings and recommendations are supported by the record and by proper
                                                       1
 1   analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3      1. The findings and recommendations issued on February 8, 2019, (ECF No. 51), are

 4          adopted in full;

 5      2. Plaintiff’s motion to amend the complaint, (ECF No. 40), is DENIED; and

 6      3. This matter is referred to the assigned Magistrate Judge for further proceedings.

 7

 8
     IT IS SO ORDERED.
 9

10      Dated:    March 19, 2019                          /s/ Lawrence J. O’Neill _____
                                                 UNITED STATES CHIEF DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
